Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 18, 2021                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  163356(26)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  LYNN BETH BAUM,                                                                                                      Justices
           Plaintiff-Appellee,
                                                                     SC: 163356
  v                                                                  COA: 356225
                                                                     Oakland CC: 2015-149725-CZ
  DAVID BAUM, DAVID M. BAUM, PC, DB
  ACQUISITION, LLC, DAVID M. BAUM
  REVOCABLE TRUST, HOWARD BAUM,
  MADISON EQUITIES, LLC, NW PROPERTIES,
  LLC, and FRASER EQUITIES, LLC,
             Defendants,
  and

  FRANK & FRANK, PLLC,
             Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing her answer to the application for leave to appeal is GRANTED. The answer will be
  accepted as timely filed if submitted on or before September 30, 2021.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 18, 2021

                                                                                Clerk